DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 16912512 filed on 06/25/2020. Claims 1 and 20 are independent claims. Claims 1-14 and 20 have been examined and are pending in this application. 
In response to the Restriction filed on 05/23/2022, Applicant hereby elects species 1 on 07/09/2022. The claims encompassing this elected invention are claims 1-14 and 20. This election is made without traverse.
This Office Action is made Non-Final.


Claim Objections
Claim 20 is objected to because of the following informality:
Claim 20 recites the limitations “a discovery component discovering,” “a backup component backing up,” and “a pluggable driver component providing.”  To properly recite components and associated functions of a claimed system, it’s suggested that the aforementioned limitations be further amended to “a discovery component for discovering,” “a backup component for backing up,” and “a pluggable driver component for providing,” respectively.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a discovery component discovering; a backup component backing up; a pluggable driver component [] tracking” recited in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-4, 6, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (“Ramanathan,” US 20210075689, filed on 09/05/2019) and in view of Black et al. (“Black,” US 7143153, published on 11/28/2006)
Regarding Claim 1; 
Ramanathan discloses a computer-implemented method of providing data protection for a network equipment device, comprising (abstract: predict an impact of the change on the aggregated health of the managed network): 
discovering the network equipment device through an auto-discovery process (par 0119; the network controller can provide a local area network automation service, such as implemented by Cisco DNA™ Center LAN Automation, to automatically discover, provision, and deploy network devices), 
wherein a base configuration and configuration changes the network equipment device is stored in resident memory (par 0135; where a network administrator makes a configuration change to the switch, change audit service likewise detect the configuration change, make a record of it);
providing auditing and history tracking of the configuration changes (par 023; the machine learning component learn by comparing earlier and/or stored historical health impact reports for similar configuration changes in the same or substantially similar networks; par 0024; the CAAE can generate a view including a record of configuration change and/or software change triggered impact audits, giving a user an at a glance view of a respective network health history based on configuration changes; par 0135; change audit service detect the software update, make a record of it); and
facilitating deployment of test and development copies of the configuration changes using software defined networking (par 0128; fig. 3; a transit network connects a network fabric to the external world. There are several approaches to Software-Defined WAN; par 0035; control access to computing resources, facilitate enforcement of network policies, audit usage; par 0114; the network control platform can include tools and workflows for discovering switches, routers [] Plug-and-Play (PnP) for automating deployment of network infrastructure; par 0023; comparing earlier and/or stored historical health impact reports for similar configuration changes; par 00076; traffic copy policy can define the source and destination of the traffic flow to copy and a traffic copy contract that specifies the device and interface).
 Ramanathan discloses configuration changes the network equipment device is stored in resident memory as recited above, but do not explicitly disclose for saving to local persistent storage in a commit operation; backing up the configuration changes of the discovered network equipment device from the resident memory or the local persistent storage to a protection storage device. 
However, in an analogous art, Black discloses network device dynamic health monitoring system/method that includes:
for saving to local persistent storage in a commit operation (Black: Col 93; lines 12-20; Upgrades are made permanent by saving the new application software and DDL file in persistent storage [] changes may be automatically saved in persistent storage as they are made in non-persistent memory, or the user may choose to automatically commit an upgrade; Col 117, lines 30-31; records automatically copied to persistent storage);
backing up the configuration changes of the discovered network equipment device from the resident memory or the local persistent storage to a protection storage device (Black: Col 10, lines 4-15; configuration changes made by the network [] automatically replicated to the NMS database [] NMS database, ensures that all secondary data sources are quickly updated and remain in lockstep synchronization; Col 10, lines 25-30; the network device include a backup configuration data base maintained by a separate, backup centralized processor card; Col 60, lines 22-27; memory management that supports a protected memory model. The protected memory model dedicates a memory block to each process and erects walls around each memory block to prevent access by processes outside the wall).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Black with the method/system of Ramanathan to include for saving to local persistent storage in a commit operation; backing up the configuration changes of the discovered network equipment device from the resident memory or the local persistent storage to a protection storage device. One would have been motivated to increase network device availability, internal network device evaluations of resource attributes are conducted against threshold expressions and network managers are notified of any threshold events to allow them to address issues before failures occur (Black: abstract).
	
Regarding Claim 2;
The combination of Ramanathan and Black disclose the method of claim 1,
 Black further discloses supporting a pluggable driver model to provide functions comprising the commit operation, a backup operation, and a restore operation (Black: Col 8, lines48-53; element management systems are designed to configure and manage a particular type of network device (e.g., switch, router, hybrid switch-router), and network management systems are used to configure and manage multiple heterogeneous and/or homogeneous network devices; Col 93; lines 31-32; to commit the upgrade and the NMS would inform the master SMS; Col 8, lines 17-20; A backup Ethernet switch may also be connected to each board such that if the primary Ethernet switch fails, the boards can fail-over to the backup Ethernet switch; Col 94, lines 32-34; a failed device driver can be restarted without having to restart associated applications and device driver).
One would have been motivated to increase network device availability, internal network device evaluations of resource attributes are conducted against threshold expressions and network managers are notified of any threshold events to allow them to address issues before failures occur (Black: abstract).

Regarding Claim 3;
The combination of Ramanathan and Black disclose the method of claim 2;
 Black further discloses wherein the network equipment device comprises an out-of-band device coupled to other network equipment devices through a network implementing out-of-band protocols (Black: Col 8;  lines 21-27; ethernet provides an out-of-band control path, meaning that control information passes over Ethernet but the network data being switched by computer system passes to and from external network connections over a separate data path. External network control data is passed from the line cards to the central processor over Ethernet). 
One would have been motivated to increase network device availability, internal network device evaluations of resource attributes are conducted against threshold expressions and network managers are notified of any threshold events to allow them to address issues before failures occur (Black: abstract).
Regarding Claim 4;
The combination of Ramanathan and Black disclose the method of claim 1
Ramanathan further discloses wherein the network equipment device is an interface device comprising one of: a managed switch, a router, a firewall, and a buffer (Ramanathan: par 0014; network impact resulting from configuration changes on and/or across network devices (e.g., routers, switches, etc.)).

Regarding Claim 6;
The combination of Ramanathan and Black disclose the method of claim 3;
Black further discloses wherein the network comprises the out-of-band protocol network and a production software network coupling a plurality of computers together for the execution of one or more applications (Black: Col 8;  lines 21-27; ethernet provides an out-of-band control path, meaning that control information passes over Ethernet but the network data being switched by computer system passes to and from external network connections over a separate data path. External network control data is passed from the line cards to the central processor over Ethernet; Col 9, lines 4-12; NMS programs and programs executing on network devices perform in expected ways and use the same data in the same way [] generation system are used to generate application programming interfaces that is integration interfaces/integration points-for programs running on the network device and programs running within the NMS). 
  One would have been motivated to increase network device availability, internal network device evaluations of resource attributes are conducted against threshold expressions and network managers are notified of any threshold events to allow them to address issues before failures occur (Black: abstract).

Regarding Claim 11;
The combination of Ramanathan and Black disclose the method of claim 2;
Black further discloses wherein the restore operation replaces an existing configuration stored in the protection storage device back to the local persistent storage of the network equipment device (Black: Col 60, lines 22-27; memory management that supports a protected memory model. The protected memory model dedicates a memory block to each process and erects walls around each memory block to prevent access by processes outside the wall; Col 92; lines 30-33; when powered back up, will experience the error again and shut down again. Since, the upgrade changes to the configuration database are not copied to persistent storage until the upgrade is committed; Col 93; lines 12-15; upgrades are made permanent by saving the new application software and new configuration database and DDL file in persistent storage).
One would have been motivated to increase network device availability, internal network device evaluations of resource attributes are conducted against threshold expressions and network managers are notified of any threshold events to allow them to address issues before failures occur (Black: abstract).



Regarding Claim 12;
The combination of Ramanathan and Black disclose the method of claim 2;
Ramanathan discloses wherein the auditing and history tracking comprise recording an entry in an audit database after the backing up step (Ramanathan: par 023; the machine learning component learn by comparing earlier and/or stored historical health impact reports for similar configuration changes in the same or substantially similar networks; par 0024; the CAAE can generate a view including a record of configuration change and/or software change triggered impact audits, giving a user an at a glance view of a respective network health history based on configuration changes; par 0135; change audit service detect the software update, make a record of it). 
Black further discloses wherein the audit database is embodied as metadata of the backup operation (black: Col 95, lines 8-15; an Audit process resynchronizes the restarted device driver with associated applications and other device drivers such that the data plane can again transfer network data. Having the backup be local reduces recovery time. Alternatively, the backup could be stored remotely on another board but the recovery time would be increased by the amount of time required to download the information from the remote location; Col 97, lines 5-7; Master SRM downloads default fault policy (DFP) files (metadata) from persistent storage to memory). 
One would have been motivated to increase network device availability, internal network device evaluations of resource attributes are conducted against threshold expressions and network managers are notified of any threshold events to allow them to address issues before failures occur (Black: abstract).

Regarding Claim 13;
The combination of Ramanathan and Black disclose the method of claim 6;
Ramanathan discloses wherein the test and development copies of the configuration changes are restored to a different network equipment device than the discovered network equipment device (Ramanathan: par 0128; fig. 3; a transit network connects a network fabric to the external world; par 0035; control access to computing resources, facilitate enforcement of network policies, audit usage; par 0023; comparing earlier and/or stored historical health impact reports for similar configuration changes; par 00076; traffic copy policy can define the source and destination of the traffic flow to copy and a traffic copy contract that specifies the device and interface; par 0077; a traffic copy policy can define the source and destination of the traffic flow to copy and a traffic copy contract that specifies the device and interface where the copy of traffic is sent).

Regarding Claim14;
The combination of Ramanathan and Black disclose the method of claim 13;
Ramanathan discloses wherein the different network equipment device comprises a device on the production network instead of the out-of-band network (Ramanathan: par 0030; Switches, routers, and other network devices can be powered up by local non-technical office personnel, and the network devices can be configured remotely via a cloud management console with the appropriate policies as defined by the intents for the specific location). 

Regarding Claim 20;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  
	

 Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 20210075689) and in view of Black et al. (US 7143153) and further in view of Raj et al. (“Raj,” US 20190342258, published on 11/07/2019)


Regarding Claim 5;
The combination of Ramanathan and Black disclose the method of claim 4;
The combination of Ramanathan and Black disclose all the limitations as recited above, but do not explicitly disclose wherein the resident memory for each network equipment device comprises a ternary content addressable memory (TCAM) device that uses three different inputs: 0, 1, and X to facilitate content searches in a single clock cycle.  
However, in an analogous art, Raj discloses forward data system/method that includes: 
wherein the resident memory for each network equipment device comprises a ternary content addressable memory (TCAM) device that uses three different inputs: 0, 1, and X to facilitate content searches in a single clock cycle (Raj: par 0016; An example of a high-speed memory is a ternary content-addressable memory (TCAM), which can be implemented in hardware, such as in a programmable integrated circuit device, a programmable gate array, a microprocessor, a microcontroller, or another hardware processing circuit. A TCAM is able to search content stored in the TCAM based on search inputs that can contain any of three states: 0, 1, and X). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Raj with the method/system of Ramanathan and Black to include wherein the resident memory for each network equipment device comprises a ternary content addressable memory (TCAM) device that uses three different inputs: 0, 1, and X to facilitate content searches in a single clock cycle. One would have been motivated to perform proxy address resolution, and a processor to receive a first data packet from the first device targeted to a first layer 3 network address, send, to the proxy device, an address resolution request to obtain a layer 2 network address corresponding to the first layer 3 network address (Raj: abstract).
	

Regarding Claim 7;
The combination of Ramanathan and Black disclose the method of claim 1;
The combination of Ramanathan and Black disclose all the limitations as recited above, but do not explicitly disclose wherein the discovery process comprises one of: an Address Resolution Protocol (ARP) process, a Link Layer Discovery Protocol, a Simple Service Discovery Protocol, or a Neighbor Discovery Protocol.  
However, in an analogous art, Raj discloses forward data system/method that includes: 
wherein the discovery process comprises one of: an Address Resolution Protocol (ARP) process, a Link Layer Discovery Protocol, a Simple Service Discovery Protocol, or a Neighbor Discovery Protocol (Raj: Par 0012; an Address
Resolution Protocol (ARP) is a communication protocol used to discover a layer 2 network address (e.g., a MAC address) associated with a layer 3 network address, such as an IP address (e.g., version 4 (IPv4) address, IP version 6 (IPv6) address, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Raj with the method/system of Ramanathan and Black to include wherein the discovery process comprises one of: an Address Resolution Protocol (ARP) process, a Link Layer Discovery Protocol, a Simple Service Discovery Protocol, or a Neighbor Discovery Protocol. One would have been motivated to perform proxy address resolution, and a processor to receive a first data packet from the first device targeted to a first layer 3 network address, send, to the proxy device, an address resolution request to obtain a layer 2 network address corresponding to the first layer 3 network address (Raj: abstract).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 20210075689) and in view of Black et al. (US 7143153) and further in view of VIDAL et al. (“VIDAL,” US 20200351152, filed on 09/15/2017)

Regarding Claim 8;
The combination of Ramanathan and Black disclose the method of claim 1;
Ramanathan further discloses wherein the discovery process determines the Internet Protocol (IP) address of the network device and the media access controller (MAC) address of the network equipment device (Ramanathan: par 0119; the network controller can provide a local area network automation service, such as implemented by Cisco DNA™ Center LAN Automation, to automatically discover, provision, and deploy network devices; par 0038; racking specific endpoints (e.g., /32 address for IPv4, /128 address for IPv6, etc.), the fabric control plane nodes can also track larger summarized routers (e.g., IP/mask); par 0047; inform the fabric control plane nodes of the endpoints' Media Access Control (MAC) addresses); and applying the protection policy to the changes backed up to the protection storage device (Ramanathan: par 0025; the network translate the user's objective into configuration and policy changes that are automatically propagated across a complex and heterogeneous computing environment; par 0116; backup and store mechanisms to support disaster discovery scenarios; role-based access control mechanisms for differentiated access to users, devices, and things based on roles and scope; and programmable interfaces to enable integration with third party vendors).
The combination of Ramanathan and Black disclose all the limitations as recited above, but do not explicitly disclose determining a vendor of the network equipment device; mapping the determined vendor to a new or existing protection policy.
However, in an analogous art, VIDAL discloses device manager system/method that includes: 
determining a vendor of the network equipment device (VIDAL: par 0040; the policy may be identified based on the network device's identity, type, model, manufacturer and/or location in the network, and the policy may be identified as valid for this individual network device); mapping the determined vendor to a new or existing protection policy (VIDAL: par 0040; the policy may be identified based on the network device's identity, type, model, manufacturer and/or location in the network, and the policy may be identified as valid for this individual network device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of VIDAL with the method/system of Ramanathan and Black to include determining a vendor of the network equipment device; mapping the determined vendor to a new or existing protection policy. One would have been motivated to fulfil the identified policy are identified and existing program components present in the network device are determined (VIDAL: abstract).

Regarding Claim 9;
The combination of Ramanathan, Black and VIDAL disclose the method of claim 8;
Ramanathan discloses wherein the protection policy defines protection elements including: protection frequency and protection duration (Ramanathan: par 0025; fig. 3; the network translate the user's objective into configuration and policy changes that are automatically propagated across a complex and heterogeneous computing environment; par 0088; the time period selection user interface element can enable display of the overall health of the network over specific time periods (e.g., last 3 hours, last 24 hours, last 7 days, custom, etc.).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 20210075689) and in view of Black et al. (US 7143153) and further in view of Fair et al. (“Fair,” US 20190332495, published on 10/31/2019)

Regarding Claim 10;
The combination of Ramanathan and Black disclose the method of claim 2;
Black discloses wherein the protection storage device comprises a Data Domain system (Black: par 0098; each domain includes multiple network devices and an NMS database [] NMS servers located within each domain or in a separate domain. Similarly, one or more NMS clients may be coupled to each NMS server and located in the same domain as the NMS server).
The combination of Ramanathan and Black disclose all the limitations as recited above, but do not explicitly disclose the backup operation uses a Data Domain Boost process.
However, in an analogous art, Fair discloses metadata for a storage appliance system/method that includes: 
the backup operation uses a Data Domain Boost process (Fair: par 0027; DD Boost (Data Domain Boost) is a system that distributes parts of the deduplication process to the backup server or application clients, enabling client-side deduplication for faster, more efficient backup and recovery; par 0030; the tagging of files for a backup is performed using a defined protocol (MDTag and DDBoost) to automatically apply tags on files and directories).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Fair with the method/system of Ramanathan and Black to include the backup operation uses a Data Domain Boost process. One would have been motivated to obtaining environmental information that is available to deduplication backup program accessing the storage appliance objects (Fair: abstract).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439